Proceeding pursuant to CPLR article 78 in the nature of a prohibition to prohibit the respondents from proceeding with a criminal action entitled People v Prospect, pending under Suffolk County indictment No. 2011-06, on the ground of lack of geographic jurisdiction.Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.“Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569 [1988]; see Matter of Rush v Mordue, 68 NY2d 348, 352 [1986]; Matter of Steingut v Gold, 42 NY2d 311, 315-316 [1977]). The petitioner has failed to demonstrate a clear right to the relief sought (see Matter of Norman v Hynes, 20 AD3d 125, 136 [2005]; Matter of Santorelli v Cowhey, 247 AD2d 392 [1998]; Matter of Arcuri v Kirk, 231 AD2d 962, 963 [1996]; Matter of Sanchez v Orgera, 221 AD2d 641 [1995]; cf. Matter of Steingut v Gold, 42 NY2d at 315-316). Crane, J.P., Florio, Carni and McCarthy, JJ., concur.